Citation Nr: 9915779	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-23 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1995 from the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  In that rating decision, the RO denied the veteran's 
claim for entitlement to service connection for pes planus.  


FINDINGS OF FACT

1.  Pes planus was noted at the time of the entrance 
examination.

2.  There is no competent medical evidence of record, which 
establishes that the preservice pes planus underwent a 
chronic increase in severity during active duty.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
pes planus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend, in essence, that 
service connection is warranted in this case for pes planus.  
Specifically, it is contended that the veteran's flat feet 
were aggravated by his period of military service, and that 
he experiences pain and discomfort as a result of the 
inservice aggravation.  He has indicated that he was treated 
at the Walter Reed Hospital in 1980.

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1)  evidence of a current disability as 
provided by a medical diagnosis; (2)  evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3)  a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  (emphasis added).  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  If a claim is well grounded VA 
has a statutory duty to assist the appellant in the 
development of facts pertinent to his claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131 (West 1991).  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).

The service medical records reveal that the report of his 
medical examination at entry onto active duty, dated in July 
1979, shows the presence of pes planus, described as mild to 
moderate, and asymptomatic.  Therefore, it is clear that pes 
planus preexisted military service.  A review of the 
available service medical records, while indicating that the 
veteran was afforded treatment for other problems affecting 
other lower extremities, fails to reveal that the veteran 
either complained of, or was treated for, pes planus during 
his period of active duty.  The separation examination report 
has not been furnished by the appropriate service department.  

The postservice medical evidence of record is shown to 
consist solely of the report of a VA examination conducted in 
December 1992.  At that time, the veteran stated that his 
feet hurt him for years.  He stated that he had not noticed 
pes planus, but he complained of pain in the arch of his foot 
and up into the Achilles' area bilaterally.  

The examination showed that the veteran walked normally but 
slow and careful as though his feet were sensitive.  He could 
walk normally on his heels but had difficulty on his toes due 
to a painful callus beneath the fifth metatarsophalangeal 
bilaterally.  The appearance of the veteran's feet was 
grossly normal except for obvious deformity of a moderate 
bilateral hallux valgus and second degree bilateral pes 
planus.  The examiner indicated that the impairment was mild 
to moderate secondary to pain.  X-rays showed slight hallux 
valgus bilaterally.  The diagnoses were hallux valgus, 
moderate, bilaterally, second degree bilateral pes planus, 
and callus formation bilaterally beneath the fifth 
metatarsophalangeal joints. 

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with his claimed pes planus disorder, a diagnosis 
of aggravation regarding such symptoms requires competent 
medical evidence and cannot be evidenced by the appellant's 
lay statements.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In this regard, the service entrance examination shows the 
presence of mild to moderate pes planus, which was not 
symptomatic.  However, the available service medical records 
reflect no complaint or finding relative to pes planus.  The 
first post service clinical evidence of pes planus was the 
December 1992 VA examination which showed second degree pes 
planus.  Pain was also reported.  However, this is more than 
eight years after his release from active duty.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
tends to show that the bilateral pes planus, evident at the 
time of entry into active duty, underwent a chronic increase 
in severity during his period of active duty.  Accordingly, 
the veteran's claim for service connection for pes planus is 
not well grounded and must be denied.

The Board finds that the RO has complied with 38 U.S.C.A. § 
5103(a) (West 1991) and that the veteran has been advised of 
the evidence necessary to complete his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, the evidence 
is not in equipoise as to warrant consideration of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107 (West 
1991).

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether a 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether a claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.


ORDER

Entitlement to service connection for pes planus is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

